Whitaker, Judge,
dissenting:
I am unable to concur in the majority opinion. The Commissioner of Internal Revenue has authority to make rules and regulations within the general scope of the Act which are addressed to and reasonably adapted to its enforcement, but he may not extend a statute or modify its meaning. Campbell v. Galeno Chemical Co., 281 U. S. 599, 610; International Railway Co. v. Davidson, 257 U. S. 506, 514; United States v. 200 Barrels of Whiskey, 95 U. S. 571; Maryland Casualty Co. v. United States, 251 U. S. 342; St. Louis Refrigerating & Cold Storage Co. v. United States, 95 C. Cls. 707. The regulation adopted by the Commissioner, which is quoted in a footnote to the majority opinion, was *233a valid exercise of the power conferred on him to make regulations, but this regulation was not followed. In assessing these taxes the Commissioner placed a limitation on the deduction not placed by Congress nor provided for in the regulations. Even by regulation the Commissioner could not have denied to the plaintiff a deduction allowed by Congress. Certainly he cannot do so when his own regulations do not prescribe the limitation imposed. Congress has said the plaintiff is entitled to a certain deduction for these taxes; the Commissioner has no power to say the deduction shall be something else.